Citation Nr: 0612540	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  98-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for the service-connected intervertebral disc 
syndrome of the thoracic and lumbar spine for the period of 
time prior to May 1, 2004.

2.  Entitlement to a disability rating in excess of 40 
percent for the service-connected intervertebral disc 
syndrome thoracic and lumbar spine for the period of time 
subsequent to April 30, 2004.

3.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1990 to December 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision granted service 
connection for residuals, discectomy for herniated nucleus 
pulposus, thoracic spine (T11-T12), and assigned a 20 percent 
disability rating.  During the pendency of the appeal, 
various increased ratings were assigned for different periods 
of time resulting in the issues on appeal as they are 
presently phrased above.  

The Board notes that the veteran's service-connected back 
disability has required surgical treatment during the 
pendency of the appeal.  The August 2005 rating decision 
indicates several periods of time where the veteran was 
assigned a 100 percent disability rating pursuant to 
38 C.F.R. § 4.30.  In each instance she was returned to a 60 
percent disability rating for her service-connected back 
disability except after the last period of time ending in May 
2004 when she was returned to a 40 percent disability rating.  
The veteran has not disagreed with the temporary total 
disability ratings assigned, but with the underlying 
disability ratings.  Accordingly, the Board has phrased the 
issues as they are stated above, notwithstanding any period 
of time that she was assigned a 100 percent rating under 
38 C.F.R. § 4.30 during the period of time in question.

The case was previously before the Board in September 2004, 
when it was remanded for review of additional evidence and 
adjudication by the RO.  In the remand of September 2004, the 
Board had noted that statements from the veteran raised a 
claim of entitlement to a total disability rating based on 
unemployability.  The Board referred this matter to the RO 
for appropriate action.  A rating decision dated in August 
2005 reflects that the veteran's back disability was rated as 
60 percent disabling or more continuously from December 1997 
until the rating was reduced to 40 percent as of May 2004.  
Thus, the appellant met the scheduler criteria for a total 
rating based on unemployability for that period of time.  The 
record does not indicate that the RO took any action as to 
this matter; accordingly, the Board has added the issue above 
and included it in the remand section which follows the 
Board's decision.  

The issues of entitlement to disability rating in excess of 
40 percent for the service-connected intervertebral disc 
syndrome thoracic and lumbar spine for the period of time 
subsequent to April 30, 2004, and to entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

For the period of time prior to May 1, 2004, the veteran's 
service-connected intervertebral disc syndrome of the 
thoracic and lumbar spine was manifested by pronounced 
intervertebral disc syndrome; it was not manifested by 
complete bony fixation of the spine or by vertebral fracture 
with spinal cord involvement.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
rating for intervertebral disc syndrome of the thoracic and 
lumbar spine, for the period of time prior to May 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
June 2003 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
she has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in 1998, which is prior to the 
effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claims on appeal was prior to the letter which satisfied the 
current duty to notify and assist provisions.  However, the 
claim has been subsequently readjudicated in an August 2005 
Supplemental Statement of the Case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for her 
back disability.  Accordingly, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. § 
3.105(e), which generally requires notice and a delay in 
implementation of a proposed rating reduction.  Fenderson, 12 
Vet. App. at 126.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine disability.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for an increased disability rating for the periods of time in 
question.  

II.  Rating Criteria

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The August 2005 Supplemental Statement of the case reflects 
that the veteran was assigned a 60 percent disability rating 
for intervertebral disc syndrome under Diagnostic Code 5293 
for all period prior to May 1, 2004, when a 100 percent 
rating was not in effect.  The Rating Schedule, prior to 
September 23, 2002, provided that for a 60 percent disability 
rating for intervertebral disc syndrome contemplated 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
60 percent disability rating was the highest disability 
rating assignable under this diagnostic code.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (effective before September 23, 
2002).  The Rating Schedule also provided for 100 percent 
disability ratings for residuals of a fractured vertebra with 
spinal cord involvement or complete bony fixation (ankylosis) 
of the spine at an unfavorable angle.  38 C.F.R. § 4.71, 
Diagnostic Codes 5285, 5286 (effective before September 26, 
2003). 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

III.  Analysis

A rating decision dated in August 2005 reflects that the 
veteran's back disability has been rated as follows:

60%		from 12/06/1997
100%		from 06/07/1999
60%		from 09/01/1999
100%		from 12/18/2000
60%		from 03/01/2001
100%		from 08/06/2001
60%		from 11/01/2001
100%		from 10/20/2003
40%		from 05/01/2004

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 60 percent for the 
veteran's service-connected intervertebral disc syndrome for 
the period of time prior to May 1, 2004.  The veteran has 
been assigned a 60 percent disability rating for 
intervertebral disc syndrome under Diagnostic Code 5293 for 
the periods prior to May 2004 when a 100 percent rating was 
not in effect.  As the veteran is already assigned the 
maximum assignable rating of 60 percent for her service-
connected degenerative disc disease under Diagnostic Code 
5293, the only way for an increased rating to be assigned 
under the criteria in effect before September 23, 2002, would 
be for her to meet the criteria for the 100 percent rating 
under Diagnostic Codes 5285 or 5286.  However, the evidence 
of record including VA examination reports dated in 1998, 
2001, and 2003 along with private and VA medical records does 
not reveal that she meets the criteria for a rating in excess 
of 60 percent.  Specifically, this evidence shows that she 
has degenerative disc disease with decreased ranges of motion 
of the spine, pain on motion, and some symptoms of 
radiculopathy.  This evidence does not show fractured 
vertebra with spinal cord involvement or complete bony 
fixation (ankylosis) of the spine at an unfavorable angle.  
38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286 (effective 
before September 26, 2003).  Accordingly, a disability rating 
in excess of 60 percent for the veteran's service-connected 
intervertebral disc syndrome for the period of time prior to 
May 1, 2004, must be denied.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A disability rating in excess of 60 percent for the service-
connected intervertebral disc syndrome of the thoracic and 
lumbar spine for the period of time prior to May 1, 2004, is 
denied.


REMAND

For the period of time prior to May 1, 2004, the veteran was 
rated at a 60 percent disability rating for her service-
connected intervertebral disc syndrome of the thoracic and 
lumbar spine.  The issue of TDIU for this period of time has 
been raised.  This issue has not been adjudicated by the RO.

At present, the veteran is currently rated at a 40 percent 
disability rating for service-connected intervertebral disc 
syndrome for the period of time subsequent to April 30, 2004.  
The are indications in the claims file that the veteran is 
scheduled for a routine future Compensation and Pension 
examination in July 2006.  Moreover, there evidence of record 
which calls into question the appropriateness of the 
currently assigned 40 percent disability rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard the issue of TDIU.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied. 

2.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate her service-connected 
intervertebral disc syndrome of the 
thoracic and lumbar spine.  This may be 
accomplished by the "routine future 
examination" scheduled for July 2006.  
The examination report should address the 
criteria necessary to rate intervertebral 
disc syndrome.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, the RO should 
readjudicate the veteran's claims.  
Specifically, the veteran's claim for 
TDIU, should be adjudicated.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


